           Case 2:14-cr-00357-APG-VCF Document 458 Filed 04/20/20 Page 1 of 2




1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      UNITED STATES OF AMERICA,
4
                             Plaintiff,
5                                                           2:14-cr-00352-APG-VCF
                                                            2:14-cr-00357-APG-VCF
      vs.                                                   ORDER
6     BRIAN WRIGHT,
7                             Defendant.
8

9              Before the court are Brian Wright’s Motion to Vacate the Order to Continue Evidentiary Hearing,
10   ECF No. 455, and Mr. Wright’s Motion for Recusal of Judge, ECF No. 456. The Government filed a
11   single Response to both motions, ECF. No. 457. The time to file a reply has expired.
12             As Mr. Wright is represented by counsel, who did not file these motions, the court need not
13   consider their merits and they may be stricken. LR IA 11-6(a). In this case, however, I will address the
14   merits.
15             In light of the COVID-19 pandemic, the CARES Act, effective March 27, 2020, and the findings
16   of the Judicial Conference of the United States entered on March 29, 2020, emergency conditions currently
17   exist which materially affect the functioning of the courts. No jury trials are being scheduled. Evidentiary
18   hearings requiring the physical presence of parties, counsel and witnesses in the courtroom are not being
19   held. In civil cases oral arguments are being conducted by telephone conference, and certain criminal
20   proceedings are being held by video conference.
21             Accordingly, the court must vacate the evidentiary hearing scheduled in this case until after the
22   functioning of this court returns to a state of normalcy which permits the holding of evidentiary hearings.
23   Because of these developments, Mr. Wright’s Motion to Vacate the Order to Continue Evidentiary
24   Hearing, ECF No. 455, will be denied as moot.
25
           Case 2:14-cr-00357-APG-VCF Document 458 Filed 04/20/20 Page 2 of 2




1           Mr. Wright’s Motion for Recusal lacks factual or legal support. I have no personal bias against

2    Mr. Wright, and I have based my rulings in this case on the law and the facts, to the best of my ability.

3           IT IS HEREBY ORDERED that the Motion to Vacate the Order to Continue Evidentiary Hearing,

4    ECF No. 455, is DENIED, as moot.

5           IT IS FURTHER ORDERED that the evidentiary hearing set for June 1, 2020 at 10:00 AM is

6    VACATED, to be rescheduled after the easing of COVID-19 restriction to the point where in person

7    evidentiary hearings may be held in this courthouse.

8           IT IS FURTHER ORDERED that the Motion for Recusal of Judge, ECF No. 456, is DENIED.

9

10          DATED this 20th day of April, 2020.
                                                                  _________________________
11                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
